IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30073
                         Summary Calendar
                        __________________


CHRISTOPHER ERUCHALU,

                                     Plaintiff-Appellant,

versus

EAST BATON ROUGE SHERIFFS
OFFICE, ET AL.,

                                     Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 93-CV-10
                       - - - - - - - - - -
                          July 21, 1995

Before DAVIS, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Christopher Eruchalu seeks to appeal in forma pauperis (IFP)

the district court's entry of summary judgment in Eruchalu's suit

against the Sheriff of East Baton Rouge Parish and the warden and

other employees of the East Baton Rouge Parish Prison.

     Eruchalu did not raise in the district court the allegedly

disputed material facts cited in his brief to this court;


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-30073
                                  -2-

therefore, this court will decline to consider these issues.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Eruchalu has failed to show that the district court erred in

granting summary judgment.    The defendants carried their burden

of demonstrating the absence of a genuine issue as to any

material fact and that they were entitled to summary judgment as

a matter of law with respect to Eruchalu's allegations that

prison officials exposed him to unreasonably dangerous prison

conditions, refused to intervene to stop a fight and deliberately

delayed treatment of his injuries, subjected him to

unconstitutional conditions of confinement, and refused to

prosecute his attacker.     See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).       Eruchalu's argument that

summary judgment should not have issued in favor of defendant Ann

Lemoine is frivolous.    Ms. Lemoine had no involvement in the

incident which is the basis of this lawsuit.

     As Eruchalu did not appeal the order to the district court,

this court lacks jurisdiction to review the magistrate judge's

dismissal without prejudice of Eruchalu's first motion to amend

his pleadings, which was filed before a responsive pleading was

filed in this case.     Colburn v. Bunge Towing, Inc., 883 F.2d 372,

379 (5th Cir. 1989); FED. R. CIV. P. 15(a).     The district court

did not abuse its discretion by denying Eruchalu's second motion

to amend his pleadings.     Ashe v. Corley, 992 F.2d 540, 542 (5th

Cir. 1993).
                             No. 95-30073
                                  -3-

     The district court did not abuse its discretion by failing

sua sponte to appoint counsel in this case.     Ulmer v. Chancellor,

691 F.2d 209, 213 (5th Cir. 1982).

     Eruchalu's argument that the district court violated his

right to due process by failing to hold a trial is frivolous.

See Martin v. Harrison County Jail, 975 F.2d 192, 193 (5th Cir.

1992).

     The court declines to consider other appellate issues which

Eruchalu has raised for the first time on appeal.     Varnado, 920

F.2d at 321.

     The motion to appeal IFP is DENIED because the appeal does

not present a nonfrivolous appellate issue.     Jackson v. Dallas

Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).     The motion for

a certificate of probable cause is DENIED AS UNNECESSARY.     See

FED. R. APP. P. 22(b).   Because the appeal is frivolous, it is

DISMISSED.     Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983);

5th Cir. R. 42.2.

     Eruchalu is WARNED that future frivolous filings with this

court could result in the imposition of sanctions.     See Smith v.

McCleod, 946 F.2d 417, 418 (5th Cir. 1991).